295 F.2d 196
TRAVELERS INSURANCE COMPANY, as insurer of Mobile Ship Repair, Inc., Gulf Division, Appellant,v.P. J. DONOVAN, Deputy Commissioner, Bureau of Employees Compensation, Appellee.
No. 18836.
United States Court of Appeals Fifth Circuit.
October 24, 1961.

Alex T. Howard, Mobile, Ala., for appellant.
Ralph Kennamer and Vernol R. Jansen, Jr., U. S. Attys., Alfred P. Holmes, Jr., Asst. U. S. Atty., Mobile, Ala., for appellee Donovan; Charles Donahue, Sol. of Labor, Herbert P. Miller, Asst. Sol. of Labor, George M. Lilly, Atty., U. S. Dept. of Labor, Washington, D. C., of counsel.
Before RIVES and WISDOM, Circuit Judges, and CARSWELL, District Judge.
PER CURIAM.


1
In a case arising under the Longshoremen's and Harbor Workers' Compensation Act, 44 Stat. 1424, 33 U.S.C.A. § 901 et seq., the deputy commissioner found the employee, claimant Otho D. Stapleton, to be temporarily totally disabled as the result of an injury sustained on June 9, 1958. The district court sustained the compensation order. The only question presented on this appeal is whether the finding that the employee-claimant is so disabled is supported by substantial evidence in the record considered as a whole. See 33 U.S.C.A. § 921(b); 5 U.S.C.A. § 1009(e). We agree with the district court that that question must be answered in the affirmative. The judgment is therefore


2
Affirmed.